Name: Commission Regulation (EEC) No 803/89 of 29 March 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 3 . 89 Official Journal of the European Communities No L 85/37 COMMISSION REGULATION (EEC) No 803/89 of 29 March 1989 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1989/90 marketing year are known, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1 ), as last amended by Regulation (EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 546/89 (4), HAS ADOPTED THIS REGULATION : Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (I0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza and rape will be confirmed or replaced as from 30 March 1989 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 682/89 f), as amended by Regulation (EEC) No 724/89 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 682/89 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1989/90 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum (') OJ No 172, 30. 9. 1966, p . 3025/66. Article 2 This Regulation shall enter into force on 30 March 1989 . (2) OJ No L 197, 26, 7. 1988, p. 1 . (3) OJ No L 164, 24. 6. 1985, p. 11 . (&lt;) OJ No L 60, 3. 3 . 1989, p. 11 . 0 OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 73, 17. 3 . 1989, p. 32. (') OJ No L 79, 22. 3 . 1989, p. 20. 0 OJ No L 266, 28 . 9 . 1983, p . 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . No L 85/38 Official Journal of the European Communities 30 . 3 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1989. For the Commission Ray MAC SHARRY Member of the Commission ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 3 4 5 6 7 0 8 0 1 . Gross aids (ECU) :  Spain 0,580 0,580 0,580 0,580 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 19,378 19,536 19,453 19,212 16,264 15,863 2. Final aids : \ (a) Seed harvested and processed in :  Federal Republic of Germany \ (DM) 46,16 46,54 46,35 45,80 38,81 38,10  Netherlands (Fl) 51,48 51,90 51,69 51,05 43,23 42,28  BLEU (Bfrs/Lfrs) 935,70 943,33 939,33 927,69 785,34 765,98  France (FF) 141,46 142,63 141,90 140,00 118,02 114,87  Denmark (Dkr) 169,52 170,90 170,13 167,98 142,04 138,46  Ireland ( £ Irl) 15,733 15,862 15,781 15,570 13,125 12,774  United Kingdom ( £) 12,119 12,220 12,146 11,946 10,023 9,631  Italy (Lit) 30 252 30 500 30 261 29 720 25 011 23 960  Greece (Dr) 2 207,06 2 208,34 2 151,72 2 076,81 1 677,26 1 520,77 (b) Seed harvested in Spain and processed : \ \ \ Il  in Spain (Pta) 89,44 89,44 89,44 89,44 180,43 180,43  in another Member State (Pta) 3 073,29 3 098,95 3 082,67 3 037,05 2 660,97 2 567,66 (c) Seed harvested in Portugal and ||||II processed : li ||  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 214,99 4 244,19 4 212,16 4 151,72 3 605,54 3 482,84 (*) Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. 30. 3 . 89 Official Journal of the European Communities No L 85/39 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period I 3 4 5 6 7 0 «(') 1 . Gross aids (ECU) : I I  Spain 3,080 3,080 3,080 3,080 3,670 3,670  Portugal * 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 21,878 22,036 21,953 21,712 18,764 18,363 2. Final aids : \ I l I (a) Seed harvested and processed in : \ I I I  Federal Republic of Germany (DM) 52,07 52,44 . 52,25 51,70 44,71 44,00  Netherlands (Fl) 58,10 58,52 58,30 57,67 49,85 48,90  BLEU (Bfrs/Lfrs) 1 056,42 1 064,05 1 060,04 1 048,41 906,06 886,69  France (FF) 160,43 161,59 160,86 158,96 136,98 133,83  Denmark (Dkr) 191,62 193,01 192,24 190,09 164,14 160,56  Ireland ( £ Irl) 17,843 17,972 17,891 17,680 15,234 14,884  United Kingdom ( £) 13,807 13,907 13,834 13,633 11,710 11318  Italy (Lit) 34 339 34 588 34 348 33 807 29 098 28 048  Greece (Dr) 2 597,11 2 598,39 2 541,77 2 466,86 2 067,31 1910,82 (b) Seed harvested in Spain and processed : I I I  in Spain (Pta) 474,98 474,98 474,98 474,98 565,96 565,96  in another Member State (Pta) 3 458,82 3 484,48 3 468,20 3 422,58 3 046,50 2 953,19 (c) Seed harvested in Portugal and processed : l I I  in Portugal (Esc) 470,02 470,02 470,02 470,02 470,02 470,02  in another Member State (Esc) 4 685,01 4 714,21 4 682,17 4 621,74 4 075,56 3 952,86 (') Subject in the case of advance fixing for the 1989/90 marketing year to the adoption of prices and connected measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities. No L 85/40 Official Journal of the European Communities 30. 3. 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 22,850 5,170 0,000 23,228 5,170 0,000 23,394 5,170 0,000 23,435 5,170 0,000 23,435 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 54,39 60,69 1 103,36 167,36 200,07 , 18,614 14,387 35 815 2 683,87 55,29 61,69 1 121,61 170,23 203,41 18,934 14,643 36 435 2 724,73 55,68 62,13 1 129,62 171,44 204,87 19,068 14,747 36611 2 713,10 55,79 62,24 1 131,60 171,77 205,23 19,104 14,749 36 546 2 692,73 55,79 62,24 1 131,60 171,77 205,23 19,104 14,749 36 546 2 692,73 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 654,96 797,28 3 712,98 797,28 3 732,84 797,28 3 727,63 797,28 3 727,63 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 6 555,29 6 388,70 0,00 6 628,32 6 459,87 0,00 6 643,72 6 474,88 0,00 6 637,12 6 468,45 0,00 6 637,12 6 468,45 3. Compensatory aids :  in Spain (Pta) 3 604,83 3 662,85 3 684,16 3 679,43 3 679,43 4. Special aid :  in Portugal (Esc) 6 388,70 6 459,87 6 474,88 6 468,45 6 468,45 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,082340 2,078630 2,074810 2,071430 2,071430 2,061570 F1 2,350040 2,346990 2,344670 2,342150 2,342150 2,333630 Bfrs/Lfrs 43,616100 43,610300 43,595000 43,577500 43,577500 43,500300 FF 7,050680 7,053270 7,056340 7,058590 7,058590 7,064000 Dkr 8,123990 8,122750 8,121170 8,118810 8,118810 8,114230 £Irl 0,779560 0,778983 0,778594 0,778384 0,778384 0,777556 £ 0,648048 0,649652 0,651106 0,652485 0,652485 0,657300 Lit 1 529,24 1 534*44 1 540,33 1 546,01 1 546,01 1 562,72 Dr 175,57200 177,42700 178,94200 180,37900 180,37900 184,62300 Esc 171,41300 172,09200 172,92900 173,53800 173,53800 175,61600 Pta 129,72000 130,18700 130,65000 131,07000 131,07000 132,51600